DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1, lines 14-16, “second item processing instrument”, there is not a first item processing instrument. Claim 11, line 6, “an” should be inserted before –item--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 11-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aryeetey et al, US Pub. 2017/0154304.
Regarding claim 1, Aryeetey et al disclose a system and method for generating and implementing a household customer comprising: receiving a plurality of items ([0058] - distribution system receives items), each of the plurality of items having a unique computer readable code thereon ([0168- unique computer readable code), the computer readable code associated with one of a plurality of general geographic areas ([0170] - computer readable code comprising, e.g., zip code [general geographic area]); transporting each of the plurality of items ([0055] - distribute items) to the one of the plurality of general geographic areas associated with each item ([0055] - items distributed to delivery units associated with a geographic area, e.g., zip code); receiving a request for one of the plurality of items to be delivered to a specific delivery point within one of the plurality of general geographic areas (0165] - request may include delivery point [i.e., for an item, inherently within a geographic area]); associating one of the unique computer readable codes with the specific delivery point with the computer readable code ([0165] - computer readable code may be printed on item from delivery point information); scanning the computer readable code on second item processing equipment ([0167] - delivery scan may scan computer readable code); identifying the specific delivery point from the scan on the second item processing equipment ([0158] - processing equipment may identify delivery point information); and delivering the item to the specific delivery point ([0200] - item delivered to delivery point). 
Regarding claim 2, Aryeetey et al further disclose wherein the receiving a request for an item to be delivered comprises: identifying the one of the plurality of general geographic areas in which the specific delivery point is located ([0164] - request may identify, e.g., list of recipients corresponding to a geographic region); and identifying one of the plurality of items that is being transported to the general geographic area in which the specific delivery point is located ([0166) - received information may be applied to identified item to be shipped). 
Regarding claim 3, Aryeetey et al further disclose estimating how many items will be requested to be delivered to specific delivery points in each of the plurality of general geographic areas ((0153) - processor may access household database to identify the number [i.e., estimate) of names and delivery points for the item to be delivered in a requested geographic area). 
Regarding claim 4, Aryeetey et al further disclose wherein transporting each of the plurality of items comprises transporting a quantity of items corresponding to the estimated number of items for each of the plurality of general geographic areas ([0154) - based on identified names and delivery point info, processing equipment may route items [i.e., send to a regional distribution facility for a geographic area, e.g., zip code). 
Regarding claim 8, Aryeetey et al further discloses wherein the unique computer readable identifier encodes information identifying a sender or shipper of the item ([0167) - subscriber (shipper] may encode received information to the computer readable code; (0172) - computer readable code may correspond to an 1MB to encode, e.g., MID identifying shipping entity). 
Regarding claim 10, Aryeetey et al further disclose applying the plurality of unique computer readable codes to the plurality of items ([0165) - subscriber may print computer readable codes on the items).
Regarding claim 11, Aryeetey et al disclose a system for dynamic item delivery ([0012] - system for processing items in delivery stream) comprising: a plurality of items ([0058] - distribution system receives items), each of the items having a unique computer readable code thereon ([0168- unique computer readable code); one or more vehicles for transporting each of the plurality of items to one of a plurality of general geographic areas ([0171] - vehicles for delivery); item processing equipment comprising a scanner, the scanner configured to read the computer readable code ([0167] - delivery scan [equipment] may scan computer readable code); a memory ([0153] - memory) storing the unique computer readable code for each of the plurality of items ((0174] - delivery code may be stored in memory) and an association between each computer readable code and one of the plurality of general geographic areas ((0170] - system may store computer readable code and its associated delivery information, [e.g., zip code geographic area]); and a processor in communication with the memory ((0063] - system comprising processor and memory), the processor configured to: receive a request for one of the plurality of items to be delivered to a specific delivery point (0165] - request may include delivery point [i.e., for an item, inherently within a geographic area]); associate one of the unique computer readable codes with the specific delivery point ([0165] - computer readable code may be printed on item from delivery point information); receive scan information from the item processing equipment ([0167] - delivery scan may scan computer readable code); and identify the specific delivery point for the item from the received scan information ((0158] - processing equipment may identify delivery point information). 
Regarding claim 12, Aryeetey et al further disclose wherein the processor is further configured to: identify the one of the plurality of general geographic areas in which the specific delivery point is located ([0164] - request may identify, e.g., list of recipients corresponding to a geographic region); and identify one of the plurality of items being transported to the general geographic area in which the specific delivery point is located ((0166] - received information may be applied to identified item to be shipped). 
Regarding claim 13, Aryeetey et al disclose the system of claim 11 wherein the processor is further configured to estimate a quantity of items that are to be requested to be delivered to specific delivery points in each of the plurality of general geographic areas ((0153] - processor may access household database to identify the number (i.e., estimate] of names and delivery points for the item to be delivered in a requested geographic area). 
Regarding claim 18, Aryeetey et al further disclose wherein the unique computer readable identifier encodes information identifying a sender or shipper of the item ([0167] - subscriber (shipper] may encode received information to the computer readable code; [0172] - computer readable code may correspond to an 1MB to encode, e.g., MID identifying shipping entity). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 9, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aryeetey et al in view of Spiegel et al, US Pub. 2006/0136237. The teachings of Aryeetey et al have been discussed above.
Regarding claim 5, Aryeetey et al fail to explicitly disclose wherein receiving a request for the item to be delivered to a specific delivery point comprises receiving information regarding a purchaser of the item.
However, Spiegel, in the same or similar field of endeavor, teaches receiving a request for an item to be delivered to a specific delivery point ([0064] - customer order request comprising particular delivery address) comprises receiving information regarding a purchaser of the item ([0074] - order center may collect customer shopping behavior). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of determining potential demand for items in a geographical area (Spiegel (0074]), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (0005]). 
Regarding claim 6, Aryeetey et al fail to explicitly disclose wherein the plurality of items are deliverable to the purchaser only on or after a specified date. 
However, Spiegel, in the same or similar field of endeavor, teaches a plurality of items that are deliverable to a purchaser only on or after a specified date ((0087] - e.g., preorder for a newly release item only available on official release date). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel (0087]), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (0005]). 
Regarding claim 7, modified Aryeetey fail to explicitly disclose wherein transporting each of the plurality of items begins at a time before the specified date. 
However, Spiegel, in the same or similar field of endeavor, teaches wherein transporting each of a plurality of items begins at a time before the specified date ((0087] - system model may determine how far in advance of the item's release date to speculatively ship packages). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel (0087]), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (0005]).
Regarding claim 9, modified Aryeetey et al disclose receiving, from a provider of the plurality of items, a request for a plurality of computer readable codes ((0153) - shipper may request and receive computer readable codes); generating the plurality of unique computer readable codes ([0153) - distribution system generates the computer readable codes for the user, e.g., shipper), the unique computer readable codes encoding information identifying the provider of the item ((0167) - subscriber [shipper] may encode received information to the computer readable code; [0172) - computer readable code may correspond to an 1MB to encode, e.g., MID identifying shipping entity). 
Aryeetey et al fail to explicitly disclose unique computer readable codes encoding information indicating that the unique computer readable code is intended for use with a dynamic warehousing service. 
However, Spiegel, in the same or similar field of endeavor, teaches unique computer readable codes encoding information indicating that the unique computer readable code is intended for use with a dynamic warehousing service ([0037) - unique identifier information encoded as a bar code, e.g., for items speculatively shipped (thereby indicating intended use with dynamic warehousing - see Applicant Spec [01311). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making items more readily available (Spiegel [0005), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (00051). 
Regarding Claim 14, Aryeetey et al fail to explicitly disclose wherein the processor is further configured to track the locations and unique computer readable codes of the plurality of items on vehicles in route to each of the plurality of general geographic areas. 
However, Spiegel, in the same or similar field of endeavor, teaches tracking the locations and unique codes of the plurality of items on vehicles in route to each of the plurality of general geographic areas ([0051) - when order is received, location of package is determined and unique identifier is conveyed; [0045) - item may be in transit on vehicle). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making items more readily available (Spiegel (0005), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel [00051). 
Regarding Claim 15, Aryeetey et al fail to explicitly disclose wherein the received request for the item to be delivered to a specific delivery point comprises a request to deliver the item to the address of a purchaser of the item. 
However, Spiegel, in the same or similar field of endeavor, teaches receiving a request for an item to be delivered to a specific delivery point comprises a request to deliver the item to the address of a purchaser of the item ([0064) - customer order request comprising particular delivery address). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of determining potential demand for items in a geographical area (Spiegel [00741), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (00051).
Regarding claim 16, Aryeetey et al fail to explicitly disclose wherein the plurality of items are deliverable to the purchaser only on or after a specified date. 
However, Spiegel, in the same or similar field of endeavor, teaches a plurality of items that are deliverable to a purchaser only on or after a specified date ((0087] - e.g., preorder for a newly release item only available on official release date). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel [00871), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel (00051). 
Regarding claim 17, modified Aryeetey et al fail to explicitly disclose wherein requests from the purchaser are received at a time after the items are being transported to the general geographic area. 
However, Spiegel, in the same or similar field of endeavor, teaches wherein requests from a purchaser are received at a time after items are being transported to a general geographic area ((0087) - system model may determine how far in advance of the item's release date to speculatively ship packages that have been preordered). 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aryeetey et al with the teachings of Spiegel for the purpose of making a newly released item widely available on the item's official release date (Spiegel (00871), thereby avoiding delays that may dissuade customers from buying items from online merchants (Spiegel [00051). 
Response to Arguments
Applicant's arguments filed 4/08/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art (Aryeetey et al-2017/0154304) receiving a request after transportation has begun to associate an item with a delivery point, the examiner respectfully disagrees. The prior art discloses that the delivery point information system 600 is integrated in the delivery unit 104 (par. 0164), each item can be scanned by the carriers of the distributing to allow real-time tracking (par. 0168), requests or queries are generated by the system and may run continuously. Requests can be made at any point in the delivery system, it is an integrated system where every device can communicate to other devices in the system (see Fig. 1A, 7). The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876